NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                No. 14-1508
                                ___________

                   ALVIANETTE GIBSON-KENNEDY,
            On Behalf of Lillian R. Gibson, “Alleged Incapacitated”

                                      v.

MR. ROBERT M. SLUTSKY, ESQ.; MS. DIANE ZABONSKI, ESQ.; MS. KALPANA
DASHI, LCSW; MS. TIVIA OLSEN; FIRST NIAGARA BANK; ANNE WHITE, CPA;
          JILL PAYNE, MCAAS; NAVY FEDERAL CREDIT UNION

                    ALVIANETTE GIBSON-KENNEDY;
                        *LILLIAN R. GIBSON,**
                                          Appellants

                     (*Pursuant to Fed. R. App. P. 12(a))
          (**Dismissed pursuant to Court Order dated October 7, 2014)
                 ____________________________________

                On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                    (D.C. Civil Action No. 5:13-cv-04324)
                 District Judge: Honorable Jeffrey L. Schmehl
                 ____________________________________

                Submitted Pursuant to Third Circuit LAR 34.1(a)
                               March 21, 2016

       Before: CHAGARES, KRAUSE and GREENBERG, Circuit Judges


                         (Opinion filed: May 24, 2016)
                                       ___________

                                        OPINION*
                                       ___________


PER CURIAM

         Alvianette Gibson-Kennedy (“Appellant”) appeals pro se from the District Court’s

order dismissing her amended complaint. For the reasons that follow, we will affirm that

order.

                                             I.

         In 2013, the Court of Common Pleas of Montgomery County, Pennsylvania,

adjudged Lillian Gibson (Appellant’s mother) to be totally incapacitated and appointed

Kalpana Doshi to serve as Gibson’s legal guardian. Appellant’s various efforts to

challenge that ruling in state court have been unsuccessful. Shortly after the Court of

Common Pleas issued its decision, Appellant, purporting to act on her mother’s behalf,

filed a pro se civil action in the District Court. Appellant’s amended complaint, brought

against Doshi and several other defendants, 1 alleged, inter alia, that Gibson had been

“false[ly] accused” of having diminished capacity. The relief sought in the amended

complaint included, inter alia, the restoration of Gibson’s “[p]ersonhood.”


*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  The correct spellings of some of the defendants’ names differ from the spellings listed
in the District Court and appellate case captions.
                                               2
       The defendants moved to dismiss the amended complaint on several grounds.

Two of those grounds were as follows: (1) Appellant does not have standing to assert

claims on Gibson’s behalf; and (2) Appellant is not permitted to appear pro se on

Gibson’s behalf in federal court. 2 On January 29, 2014, the District Court, relying on

those two grounds, granted the defendants’ motions, dismissed the amended complaint

with prejudice, and closed the case. This timely appeal followed. 3

                                             II.

       Although we construe pro se submissions liberally, see Higgs v. Att’y Gen., 655

F.3d 333, 339 (3d Cir. 2011), pro se litigants generally “must abide by the same rules that

apply to all other litigants,” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013). One such rule is that an appellant’s opening brief discuss the issues being

appealed. See Fed. R. App. P. 28(a). As we have previously explained, “[a]n issue is

waived unless a party raises it in [her] opening brief, and for those purposes a passing


2
  The District Court did not reach the defendants’ other grounds for dismissal, and we
need not discuss those grounds here.
3
  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Although
Appellant was the lone plaintiff in this case, her notice of appeal listed herself and
Gibson as the parties filing this appeal. However, as we explained in our October 7, 2014
and May 12, 2015 orders, Gibson is not actually a party to this appeal. On March 20,
2016, Appellant moved to stay this appeal in light of Gibson’s death in February 2016
and state court proceedings that either are pending or could commence in the future.
Appellant argues that the appeal should be stayed “until such time as [Gibson’s] estate
can refile under counsel and as appropriate to move forward.” (Mot. to Stay 2.) The
Appellees oppose this motion, arguing that nothing therein bears on the lone issue in this
appeal: whether the District Court correctly concluded that Appellant could not proceed
on Gibson’s behalf. We agree with the appellees and hereby deny Appellant’s stay
motion.
                                               3
reference to an issue will not suffice to bring that issue before this court.” Laborers’ Int’l

Union of N. Am., AFL-CIO v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir. 1994)

(internal quotation marks omitted); see Emerson v. Thiel Coll., 296 F.3d 184, 190 n.5 (3d

Cir. 2002) (per curiam) (applying waiver doctrine to pro se appeal).

       In this case, Appellant has filed a 21-page appellate brief. Even construed

liberally, this rambling and disjointed filing makes no attempt to discuss why the District

Court’s dismissal order should be disturbed. Instead, the brief alleges facts and makes

arguments that appear to relate to the various state court proceedings — proceedings that

are not on review here. Additionally, Appellant appears to use her brief as a vehicle for

raising claims on her own behalf; however, those claims were not before the District

Court and, therefore, may not be considered here. See Tri-M Grp., LLC v. Sharp, 638

F.3d 406, 416 (3d Cir. 2011). Because Appellant’s brief has not preserved any argument

that bears on the District Court’s decision to dismiss her amended complaint, we deem

her challenge to that order waived. We note that even if we were to abstain from

invoking the waiver doctrine and reach the merits of this appeal, Appellant still would not

be entitled to relief. For substantially the reasons provided by the District Court, we

agree with its dismissal of Appellant’s amended complaint.

       In light of the above, we will affirm the District Court’s order. To the extent that

Appellant’s brief requests appointment of counsel, a writ of habeas corpus, and/or any

other relief from this Court, those requests are denied.


                                              4